DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of copending Application No. 17/154,010. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0229697), and further in view of Belloni Mourao (US 2019/0332106, hereinafter “Mourao”).
Regarding claims 1 and 8, Lee discloses a vehicle, and a method of controlling a vehicle on which an autonomous driving system is mountable (driving support terminal and/or mobile device mountable on vehicle configured to control vehicle; Lee at 0114), the vehicle comprising:
A vehicle platform that controls the vehicle in accordance with a command from the autonomous driving system (brake controller controls vehicle deceleration in accordance from commands received from external devices; Lee at 0117).
A vehicle control interface that serves as an interface between the autonomous driving system and the vehicle platform (telematics control unit or communications port configured for data exchange between internal and external systems; Lee at 0113) , wherein the vehicle platform receives a first deceleration request in accordance with an amount of depression of a brake pedal by a driver (brake pedals receive user requested braking; Lee at 0002, 0017), and receives a second deceleration request from the autonomous driving system through the vehicle control interface (receives deceleration command from external device; Lee at 0117).
Wherein a first command that requests for an acceleration value or a deceleration value (acceleration or deceleration command value; Lee at 0115) 
While Lee does disclose complete autonomous control of the vehicle wherein commands are transmitted from the autonomous driving system to the vehicle platform through the interface, Lee is silent as to a second command that requests for immobilization of the vehicle, a signal indicating a standstill state of the vehicle, and when a request for deceleration is made to the vehicle platform in the first command, the vehicle platform transmits the signal to the autonomous driving system at time when the vehicle comes to a standstill, and the vehicle platform immobilizes the vehicle in response to the second command received after transmission of the signal.
Mourao teaches a vehicle immobilizing device and autonomous control in response to determined driver impairment, a command that requests for immobilization of the vehicle, a signal indicating a standstill state of the vehicle, and when a request for deceleration is made to the vehicle platform in the first command, the vehicle platform transmits the signal to the autonomous driving system at time when the vehicle comes to a standstill, and the vehicle platform immobilizes the vehicle in response to the second command received after transmission of the signal (when driver impairment has surpassed a certain threshold, the vehicle will be commanded to decelerate until it is determined that the vehicle is stopped, and after the vehicle is stopped an immobilizing signal for the vehicle is generated that disables the vehicle from travel; Mourao at 0102-0105).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Lee with the immobilizations features of Mourao.  Doing so would provide for a safer driving environment, as the combination would safely control the vehicle to an acceptable stopping place and immobilize the vehicle in the event of driver impairment.

Regarding claims 2 and 9, the combination teaches wherein a request for a constant deceleration value is made in the first command until a request for immobilization of the vehicle is made in the second command (vehicle is decelerated at a constant deceleration until stopped, then the signal for immobilization is issued; Mourao at 0103-0105).

Regarding claims 3 and 10, the combination teaches wherein a value that represents the first command is set to 0.2235 m/s2.  While this is not the  0.4 m/s2, as claimed, one of ordinary skill would recognize varying the deceleration rate according to the given driving situation of the vehicle, e.g. more drastic deceleration is needed to avoid collision.

Regarding claims 5 and 12, the combination teaches wherein when a request for immobilization of the vehicle is made in the second command while the vehicle is traveling, the request is rejected (vehicle will only be immobilized when the vehicle is at a standstill; Mourao at 0105).

Prior Art
4.	None of the prior art cited could anticipate, or be combined to render obvious the claimed invention of claims 4, 6, 11, and 13.  Upon resolution of the above cited issues, said claims will  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 7 and 14 would be objected due to dependency on their respective claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        10 August 2022